TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00223-CV




In re Matthew G. Whitman






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




M E M O R A N D U M   O P I N I O N


                        Matthew Whitman has filed a petition for writ of mandamus, writ of prohibition and
writ of injunction challenging the district court’s March 23 temporary orders.  On April 28, 2006,
we stayed portions of the temporary orders pending our consideration of the petition.  Having
thoroughly reviewed the record, we conclude that Mr. Whitman has consistently failed to comply
with the district court’s orders and has waived his objections to discovery.  Accordingly, the district
court did not abuse its discretion in imposing the temporary orders of March 23, 2006.  We deny the
petition and lift the stay.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   May 24, 2006